DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-18 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimoto (US 2020/0313470) in view of Maniktala (US 2016/0285312)

Re Claim 1; Uchimoto discloses an apparatus (316_1-316_4) for charging area detection, used for positioning a center of an alternating magnetic field generated by a wireless power transmitter (200) without setting a battery, (Fig. 3) and comprising: 
a plurality of first induction coils (316_1-316_4), fixedly disposed in a preset manner; and 
a positioning auxiliary circuit (340), electrically connected to the plurality of first induction coils (316_1-316_4), and used for indicating a relative position of the center of the magnetic field according to induced voltages induced by the first induction coils. (Fig. 3 and also see par 0057)
Uchimoto wherein the positioning auxiliary circuit comprises: a plurality of positioning auxiliary sub-circuits, corresponding to the first induction coils in one-to-one, and comprising: at least one indicator light (540); and 
a drive circuit (530), electrically connected to the indicator light and the corresponding first induction coil (0075-0076).
Uchimoto does not disclose supplying power to the indicator light through the induced voltages on the first induction coils.
However, Maniktala discloses supplying power to the indicator light through the induced voltages on the first induction coils. (Fig. 4, Par 0084).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the voltage of the first coil supplying power to the indicator light motivated by the desire to effectively provide and indication to the user when needed and have a self-powered device aimed to reduce connection from the transmitter. 

Re Claim 2; Uchimoto discloses wherein the plurality of first induction coils (316_1 and 316_2) are disposed in a centrosymmetric or axisymmetric manner. (Fig. 3)

Re Claim 3; Uchimoto discloses wherein the number of first induction coils is two, the two first induction coils (316_1 and 316_2) are arranged in the same plane. (Fig. 3)

Re Claim 10; Uchimoto discloses wherein any of the first induction coils comprises a printed circuit board, a flexible circuit board, or a coil formed by winding a conducting wire or a litz wire. (Fig. 3, the coil is formed from a conductive wire)

Re Claim 13 and 14; Uchimoto disclosure has been discussed above. 
Uchimoto does not disclose wherein the first induction coils include: a central first induction coil, arranged at the center of the plurality of first induction coils; and a plurality of peripheral first induction coils, uniformly distributed on the periphery of the central first induction coil and wherein the peripheral first induction coils are arranged in one or more circle.
It would have been obvious to one of ordinary skill in the art at before the effective filing of the invention was made to a central first induction coil, arranged at the center of the plurality of first induction coils; and a plurality of peripheral first induction coils, uniformly distributed on the periphery of the central first induction coil and wherein the peripheral first induction coils are arranged in one or more circle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The motivation would have been increasing the accuracy in aligning the transmitter with the receiver. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uchimoto in view of Maniktala (US 2016/0285312) and Kitamura (US 2012/0146580)

Re Claim 9; Uchimoto disclosure has been discussed above. 
Uchimoto does not disclose wherein the charging positioning apparatus further comprises: at least one magnetic sheet, disposed on the first induction coils.
However, Kitamura discloses at least one magnetic sheet (S1), disposed on the first induction coils (L3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to include the magnetic sheet with the induction coils, motivated by the desire to shield the induction coils from interference. 

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant’s argument filed that the references does not disclose "without setting a battery" and "the positioning auxiliary circuit comprises: a plurality of positioning auxiliary sub-circuits, corresponding to the first induction coils in one-to-one, and comprising: at least one indicator light; and a drive circuit, electrically connected to the indicator light and the corresponding first induction coil, and supplying power to the indicator light through the induced voltages on the first induction coils." that are supported by paragraphs [0031 ]- [0034] and Fig. 2.
However, the examiner respectfully disagrees, the combination of references discloses the claimed limitation. For instance, Par 0040 of Maniktala discloses [0040] The detected AC signal is used by detector circuit 413 to determine the direction of the offset. If coil 403 is closer to the center of coil 443 than coil 405, the detected AC signal applied to terminals 419 and 421 of detector circuit 413 may have a positive voltage (e.g., 200 mV), which indicates that the direction of the offset is to the right. If coil 405 is closer to the center of coil 443 than coil 403, the detected AC signal applied to terminals 419 and 421 of detector circuit 413 may have a negative voltage (e.g., −200 mV), which indicates that the direction of the offset is to the left. Detector circuit 413 may include an amplifier or other circuitry to amplify the detected AC signal applied to terminals 419 and 421. The detected AC signal progressively declines to 0V as the user moves the wireless alignment guide 400 towards alignment. The detected AC signal can further be used by the detector circuit 413 to determine the distance of the offset (e.g., ½ inch) based upon prior testing correlating measurements of induced voltage in each coil to a corresponding offset from a given transmitter coil. Such testing can be used to develop a statistical model and associated algorithm that estimates the offset distance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/22/2022
Primary Examiner, Art Unit 2836